Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
[AltContent: arrow]

OFFICE ACTION

This Office action is responsive to Applicant's Remarks/After Non-Final rejection
Requirement, filed 12 May, 2022.

Claims 1-21 are pending; of which, claims 1-2, 5-8,  are currently amended. Claim 21 is newly added. 
[AltContent: arrow]

Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 1-20 under 35 U.S.C. § 112 first paragraph, as failing to comply with the written description requirement  is withdrawn per claim amendments to clearly more distinctly specify nature of the diaminoalkane, the acid halide m1d the add anhydride employed in the claimed process as well as to narrow the scope of malonates and cyanoacetates suitable for use in the practice oft.be claimed process to those more specifically exemplified in the specification. 

2. The rejection of claims 6-8, 10  under 35 U.S.C. § 112 fourth paragraph is withdrawn per claim amendments.


3. The rejection of claims 1-17  under 35 U.S.C. § 103(a)  over McArdle et al. US Patent No. 7,569,719 and further in view of and Ates et al. Tetrahedron Letters, 1993, 34, 5711 is withdrawn per claim amendment and arguments submitted by Applicants. 

Applicant's arguments  on Remarks page 10-11 were carefully considered and were found persuasive.

4. The rejection of claims 18-20  under 35 U.S.C. § 103(a)  over McArdle et al. US Patent No. 7,569,719 and further in view of and Ates et al. Tetrahedron Letters, 1993, 34, 5711 and further in view of Vogel’s Textbook of Quantitative Chemical Analysis 5th edition is withdrawn per claim amendment and arguments submitted by Applicants. 

5. The Double Patenting rejection of instant claims over claims 1-10  of U.S. Patent No. 10,597,355 is withdrawn in view of the  Terminal Disclaimer submitted by Applicants and approved 5/12/2022.

6. The objection to claims and the abstract has been addressed by amendment.

[AltContent: arrow]
Allowable Subject Matter
Claims 1-21 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
[AltContent: arrow]
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed process for producing methylidene malonate  is novel and non-obvious over the prior art. 
The closest prior art is US Patent No. 7,569,719, of record, which teach producing 2-cyanoacrylates starting with an iminium salt.
The prior art does not encompass the scope of the instant application and does not provide a suggestion of the process which entails  claimed N,N,N',N'-tetra C1 to C6-hydrocarbyl diaminomethane  with substituent as defined as reactant with acid halide or acid anhydride, which is the distinct step of the claimed process. Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
[AltContent: arrow]
Conclusion
Claims 1-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622